Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cohen, J.), rendered August 17, 1987, convicting her of criminal possession of stolen property in the first degree and unauthorized use of a vehicle in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the complainant’s trial testimony is incredible and uncorroborated, and, therefore, the jury’s verdict is against the weight of the evidence and her guilt has not been proved beyond a reasonable doubt. We disagree.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]). Although the complainant and the defendant gave drastically different accounts of how the defendant came to be driving the complainant’s car, the jury’s determination to credit the version proffered by the complainant finds support in the record (see, *549People v Garafolo, 44 AD2d 86, 88), and we decline to disturb it.
The prosecutor’s conduct, although at times improper, was not so egregious as to have deprived the defendant of a fair trial (see, People v Galloway, 54 NY2d 396). Thompson, J. P., Brown, Lawrence and Eiber, JJ., concur.